Citation Nr: 1114378	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, panic, panic attack, panic disorder, panic disorder without agoraphobia, dysthymic disorder, depression, atypical depression, depressive disorder not otherwise specified (NOS), and major depressive disorder (hereinafter referred to collectively as "acquired psychiatric disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  He later recharacterized his claim as one of entitlement to service connection for anxiety, panic, and depression.  The medical evidence of record, however, indicates that the Veteran has been diagnosed with panic attack, panic disorder, panic disorder without agoraphobia, dysthymic disorder, depression, atypical depression, depressive disorder NOS, and major depressive disorder.  Therefore, the Board again has recharacterized the issue on appeal as indicated above to include all psychiatric disorders the Veteran claims he has as well as all those he has been diagnosed with.

After issuance of a supplemental statement of the case in December 2008, in which this matter was last adjudicated, additional evidence in the form of a January 2009 opinion from Dr. M.L. was received.  It was accompanied by a letter from the Veteran's representative impliedly waiving the right to initial review at the RO level.  Letters from the Veteran's representative waiving this right also were received in December 2010 and February 2011.  The Veteran additionally requested that adjudication of his appeal proceed in statements dated in November 2010 and January 2011.  For these reasons, the Board has jurisdiction to consider Dr. M.L.'s January 2009 opinion in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current acquired psychiatric disorder is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

Via letters dated in March 2004, August 2004, and November 2005, the Veteran was informed of the evidence required to establish service connection, the evidence not of record necessary to substantiate his service connection claim, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as each of these letters was sent prior to the holding in Dingess requiring such notification.  

The Board finds that VA's duty to notify has been satisfied.  All notice elements with the exception of those required by Dingess were fully addressed prior to initial adjudication of the claim by the RO, who in this case also is the AOJ, in May 2004.  These elements additionally were fully addressed twice thereafter.  Notice of the Dingess elements never was provided.  Service connection is denied herein, however, and hence no disability rating or effective date will be assigned.  The Veteran therefore suffered no prejudice as a result of not having been informed of the Dingess elements.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  VA also has obtained private treatment records from Dr. M.L., the Psychiatric Institute of Atlanta, and the Fulton County Health Department, Division of Mental Health.  Private treatment records from Grady Health System were identified by M.P., the Veteran's ex-wife, but the Veteran requested that adjudication proceed without them in December 2008.

Private treatment records from West Center Community Mental Health and from South Center Community Mental Health were requested by VA in August and December 2004.  The Veteran was informed of these requests and notified that it was his obligation to ensure VA received treatment records from these facilities in a December 2004 letter.  Although these actions did not result in submission of any treatment records from either West Center Community Mental Health or South Center Community Mental Health, they fully satisfied VA's duty to assist.  See 38 C.F.R. § 3.159(c)(1) (reasonable efforts to help obtain private records not in Federal custody generally consists of an initial request an a follow-up request); 38 U.S.C.A. § 5103A(b)(2) (the Veteran shall be notified if VA is unable to obtain records after reasonable efforts).  

Private treatment records from West Center Community Mental Health, this time referred to simply as West Mental Health, additionally were requested by VA in April 2007 after they again were identified by the Veteran.  In a statement dated later that month, the Veteran indicated that his numerous attempts to obtain these records had been unsuccessful and requested that adjudication proceed without them.

A VA mental disorders examination was conducted in November 2008.  This examination was adequate, as the claims file was reviewed in its entirety, the Veteran was interviewed thoroughly, his mental status was assessed, and an opinion was rendered regarding whether or not his acquired psychiatric disorder is related to his service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Another opinion concerning this issue was obtained from a specialist in August 2010, and a clarification was obtained from a second specialist in November 2010.  In addition, the Veteran submitted an opinion in this regard from Dr. M.L. on his own behalf.

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He contends that this disorder was manifested during, and caused by, service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Certain evidentiary presumptions exist to assist Veterans in establishing service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

A preexisting injury or disease also is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

In addition, service connection is presumed where a Veteran served 90 days or more and manifested a chronic disease, such as psychoses, to a compensable degree within one year from the date of separation from service.  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reveal that the Veteran received a normal psychiatric clinical evaluation upon entry into service.  However, he complained of tenseness, insomnia, tinnitus, an inability to concentrate, dull headaches, and boredom in April 1974.  He indicated that these symptoms had begun approximately two and a half years prior, before he entered service.  He appeared mildly depressed with poor abstraction and "poor insight."  An impression of tension versus inadequate personality was rendered.  In May 1974, the Veteran discussed his problems thoroughly.  He was given advice on methods for dealing with emotional reactions and determined to be fit for duty.  Upon separation in 1975, he received a normal psychiatric clinical evaluation.

Subsequent to service, the Veteran obtained VA educational benefits to pursue a degree in business administration.  He reported in February 1977 that he had made the Dean's List.  In August 1977, he began working as a train man at Southern Railway.  The demands of this position forced him to withdraw mid-term from school at least twice.  By February 1982, the Veteran had a dependent wife and 2 children.  He was furloughed from Southern Railway in April 1983 due to lack of business.  It appears that he did not complete his degree.

The Veteran was admitted to the Psychiatric Institute of Atlanta for two weeks in January 1988.  In addition to stress and tension, he reported feeling depressed and experiencing attacks involving chest pain he thought was a heart attack, headaches, diaphoresis, racing thoughts, sense of impending doom, frontal headaches, and nausea.  It was noted that he had a 10 to 15 years history of anxiety attacks.  The final diagnosis provided by Dr. M.L. was panic disorder. 

The Veteran began seeing Dr. M.L. in June 1988.  Treatment records from Dr. M.L. dated from this time to November 1992 document his continuing problems with panic disorder and panic attacks, anxiety, racing thoughts, irritability, depression, fatigue, and insomnia.

In December 1992, the Veteran presented to the Fulton County Health Department, Division of Mental Health, with complaints of depression, panic disorder, insomnia, and low self esteem.  He indicated that his psychiatric problems began when he was 12 years old.  In this regard, he indicated that he was treated in a hospital psychiatric unit at that age and had been in and out of treatment since then.  The Veteran was diagnosed with dysthymic disorder, but he did not enroll in the treatment program offered.

Dr. M.L.'s treatment records dated from January 1993 to November 2003 indicate that the Veteran continued to experience ups and downs with respect to stress, anxiety, irritability, anger, depression, fatigue, insomnia, and sleep apnea.  An April 2004 letter reflects treatment for a combination of panic disorder and atypical depression.

Beginning in June 2004, depression and panic attack are noted among the Veteran's active problems in VA treatment records.

In a letter dated in June 2004, Dr. M.L. noted, after reviewing the Veteran's "medical records from the early 1970's," that the symptoms of anxiety and depression reported by the Veteran then could indeed have been the prodrome of panic disorder.  However, he further noted that no one would have characterized the Veteran's symptoms as panic disorder at that time, as the diagnosis did not exist until the early 1980's.

Treatment records from Dr. M.L. dated from June 2004 to May 2006 reveal the Veteran's continued problems with anxiety, panic attacks, and sleep apnea.

Dr. M.L. indicated in a May 2006 letter that he was treating the Veteran for depression and panic disorder, the same disorders for "which he was treated for in 1974 while in the military."  He then reiterated that panic disorder did not exist as a diagnosis in 1974, but that the Veteran's symptoms then were consistent with such a diagnosis and have persisted to the present.

M.P., the Veteran's ex-wife, noted in a July 2007 statement that she and the Veteran cohabitated from December 1975 to June 1981 and were married from June 1981 to June 1997.  She then recounted that the Veteran seemed depressed often and on many occasions went to the emergency room because he was in a panic.

In November 2008, the Veteran underwent a VA mental disorders examination.  He noted that subsequent to service, he cohabited for 6 years and then had a 15 year marriage to the same woman, had and raised two children, held a job with a railroad company for several years, and last worked full-time in 1992 as a bus driver.  He indicated that numerous family members, including his mother and his son, had been diagnosed with a psychiatric disorder.  He further indicated that his psychiatric problems began before service.  The Veteran reported current trouble concentrating, racing thoughts, stress, anxiety, panic attacks, feeling that he is having a heart attack, and depression.  

After completion of an interview and mental status assessment and a thorough review of the claims file, the Veteran was diagnosed with panic disorder without agoraphobia and depressive disorder NOS.  The examiner opined that it was less likely than not that the Veteran's current panic disorder is a continuation and progression of his in-service symptoms.  As support for this opinion, the examiner noted that the symptoms the Veteran complained of in-service, such as poor sleep, tension, and tinnitus, were neither consistent with panic disorder nor with the panic disorder symptoms he subsequently complained of, such as feeling like he is having a heart attack.  Also noted was that panic disorder was not proposed as a diagnosis for the Veteran until 1988.  The examiner thus rejected Dr. M.L.'s theory that the Veteran's disorder was misinterpreted in service due to diagnostic limitations.  The examiner also rejected Dr. M.L.'s theory that the Veteran's in-service symptoms were a prodrome of panic disorder.  In this regard, the examiner noted that panic disorder is not typically known to have any sort of prodrome, as its hallmark is sudden onset with full-blown panic symptoms.

Dr. M.L. indicated in letter dated in January 2009 that he was treating the Veteran for panic disorder and major depressive disorder.  He stated that he had reviewed the Veteran's April 1974 service treatment records.  He then noted that the Veteran presented with a 10-15 year history of progressively worsening symptoms of subjective anxiety, physiological anxiety, and depression in 1988.  Given the Veteran's "poor insight" into his condition in his youth, Dr. M.L. did not find it surprising that he waited so long - until his symptoms were unbearable to the point of inpatient admission - to seek psychiatric treatment.  He concluded by opining that the Veteran's anxiety/depression syndrome was most likely caused by the stress of military service.  As support for this opinion, Dr. M.L. stated that the Veteran "had the same difficulties with stress management in 1974 that were evident in 1988, with similar symptoms."

In response to a request by the Board for an expert medical opinion from the Veterans Health Administration (VHA opinion), Dr. T.N., a VA specialist in the field of psychiatry, rendered an opinion regarding whether the Veteran's acquired psychiatric disorder is etiologically linked to his service in August 2010.  He indicated that he reviewed the pertinent evidence on 3 days.  Dr. T.N. concluded based on his review that it was very unlikely, or stated another way much less likely than not, that the Veteran had an acquired psychiatric disorder due to or related to his service.  As support for this conclusion, he pointed out that:  (i) all previous psychiatric evaluations had come to the same conclusion that the Veteran's acquired psychiatric disorder was not due to his service, (ii) psychiatric evaluations have not noted that the Veteran's current psychiatric symptoms, particularly those of panic disorder, were demonstrated during service, (iii) psychiatric evaluations during the Veteran's service indeed did not note symptoms of panic disorder, (iv) a strong suggestion of a preexisting psychopathology and psychiatric disturbance existed given that the Veteran admitted having psychiatric symptoms in childhood as well as having been hospitalized in a psychiatric facility as a child, and (v) a strong suggestion of a biological/genetic origin existed due to the Veteran's report of a history of extensive psychiatric problems in his family, including his mother being hospitalized for such problems.

Given that some of Dr. T.N.'s findings, particularly (i) and (ii) above, seemingly conflicted with some of the evidence of record, particularly that from Dr. M.L., the Board sought second, clarifying opinion from a VA specialist in the field of psychiatry was sought.  Dr. R.H. provided a thorough summarization of the evidence of record in his November 2010 opinion.  

Dr. R.H. then opined that it was considerably less likely than not that the Veteran's current acquired psychiatric disorder was related to his service, including by aggravation of a pre-existing psychiatric disability.  He based this conclusion on the following observations.  The symptoms experienced by the Veteran in-service in 1974 did not rise to the level of panic disorder, regardless of the fact that this label did not exist then, or of any other major psychiatric diagnosis.  These symptoms were mild and transient.  They responded to a single counseling intervention, after which the Veteran was deemed fit for duty.  No further clinical encounters for these symptoms were documented, and no mental health problems were found at discharge.  As such, Dr. R.H. found that there was no increase in the severity of a pre-existing psychiatric disability beyond the natural progression of the disease during service.  He rather opined that it is likely that service improved the Veteran's function, rendering him ready to reenter the job market with the additional impulse to better himself by pursuing higher education.  The Veteran indeed had good function in the academic, employment, and domestic spheres after service.  He did not complete his business administration degree not because of psychiatric issues, but because of conflict with the demands of his job.  He accepted responsibility for supporting his wife and 2 children.  

Dr. R.H. indicated that symptoms of panic disorder or of a depressive syndrome would be persistently evident either in service or in employment pursued after separation.  He therefore took issue with Dr. M.L.'s May 2006 determination that the Veteran was treated for either panic disorder or depression during service and January 2009 determination that the Veteran "had the same difficulties with stress management in 1974 that were evident in 1988, with similar symptoms."

Dr. R.H. finally noted that the Veteran was diagnosed with hyperthyroidism in February 1995 and sleep apnea in March 2002.  Although speculative, he opined that it was likely that these disorders had psychiatric manifestations years before they were diagnosed.  He indicated that they could contribute significantly to, if not largely explain, the more florid symptoms of anxiety and depression that appeared to emerge well after the Veteran's service.

Given the above, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.  No diagnosis is of record with respect to the acquired psychiatric disorder of PTSD.  Analysis of whether there is credible supporting evidence that an in-service stressor claimed by the Veteran occurred and whether there is a medically established link between his current symptomatology and this stressor therefore is unnecessary.  Therefore, service connection for PTSD accordingly is denied on the basis of there being no diagnosis.  

With respect to an acquired psychiatric disorder other than PTSD, diagnoses of panic attack, panic disorder, panic disorder without agoraphobia, dysthymic disorder, depression, atypical depression, depressive disorder NOS, and major depressive disorder are of record.  The first such diagnosis was made in January 1988, almost 13 years after the Veteran's separation.  Presumptive service connection for a psychoses as a chronic disease thus is denied.

The Veteran received a normal psychiatric clinical evaluation upon his entry into service.  He therefore is presumed to have been psychiatrically sound at that time.  This presumption has not been rebutted.  The weight of the medical evidence, as has been discussed in detail above, supports the conclusion that the presumption of soundness remains intact and had not been rebutted Indeed,  The Veteran's December 1992 and November 2008 lay statements asserting he had a pre-existing disorder in this regard are not sufficient.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also Paulson v. Brown, 7 Vet. App. 466 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability pre-existed service).  As Dr. T.N. relied solely on these lay statements, his finding that there is a strong suggestion of a pre-existing psychopathology and psychiatric disturbance also is insufficient.  No other evidence, whether lay or medical, exists on this point.  

Thus, the remaining question before the Board is whether the Veteran's current acquired psychiatric disorder other than PTSD is related, to include through continuity of symptomatology, to a psychiatric disorder which was incurred rather than aggravated during service.  It is undisputed that the Veteran experienced an episode of in-service psychiatric symptoms in April 1974.  He did not experience any further episodes thereafter during service.  The first documented complaint of and diagnosis with a psychiatric problem following service was in January 1988.  The Veteran reported a 10 to 15 year history of anxiety attacks at that time.  M.P. additionally reported in July 2007 that the Veteran seemed depressed and on many occasions was in a panic during their relationship, which began in December 1975.

The Board acknowledges the Veteran's contention that this timeline shows his acquired psychiatric disorder other than PTSD is related to his service.  However, there is no indication that he possesses the requisite medical knowledge or education to render a probative opinion regarding the etiology of a psychiatric disorder.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The weight of the competent etiology opinions of record additionally are against his claim.  A single positive opinion exists as opposed to 3 negative opinions.  Dr. M.L. opined in May 2006 and January 2009 that the Veteran's current acquired psychiatric disorder other than PTSD was most likely caused by the stress of service, as evidenced by the continuity of his in-service symptoms following service and treatment for the same disorders both during and after service.  Yet the VA examiner who conducted the November 2008 mental disorders examination concluded that it was less likely than not that the Veteran's current psychiatric disorder was a continuation and progression of his in-service symptoms.  Dr. T.N. determined in August 2010 that it was very unlikely, much less likely than not, that the Veteran had a current acquired psychiatric disorder due to or related to his service.  In November 2010, Dr. R.H. opined that it was considerably less likely than not that the Veteran's current acquired psychiatric disorder was related to his service because the evidence, to include the in-service symptoms experienced by the Veteran and his educational and employment pursuits following separation, did not show that he had symptoms arising to the level of a psychiatric disorder then.

All of these opinions were supported by an adequate rationale, as detailed more fully above.  All of these opinions, with the exception of Dr. T.N.'s, additionally were rendered after a thorough review of the pertinent evidence.  The probative weight of the opinions of Dr. M.L, the VA examiner, and Dr. R.H. accordingly each are assigned approximately the same probative weight, while Dr. T.N.'s is assigned significantly less probative weight.  Even with this discounting of Dr. T.N.'s opinion, the weight of the 2 negative opinions rendered by the VA examiner and Dr. R.H. is greater than the weight of the positive opinion rendered by Dr. M.L.  The doctrine of reasonable doubt therefore is not applicable. 

In sum, the evidence does not show that the Veteran has a current diagnosis of the acquired psychiatric disorder of PTSD.  It reflects that he has numerous diagnoses of acquired psychiatric disorders of than PTSD, but none which constitute a chronic psychoses as a result of being diagnosed within a year of his separation from service.  The presumption that the Veteran was psychiatrically sound when he entered service has not been rebutted.  The weight of three of the four nexus opinions is roughly the same.  Of these, there are more negative than positive opinions concerning whether his current acquired psychiatric disorder other than PTSD is related, to include through continuity of symptomatology, to a psychiatric disorder which was incurred during service.  The Veteran's entitlement to service connection for an acquired psychiatric disorder accordingly is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


